Citation Nr: 1821771	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-44 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg injury, to include as secondary to left ankle and/or tibial nerve disabilities.

2.  Entitlement to service connection for residuals of a left hip disability, to include as secondary to left ankle and/or tibial nerve disabilities.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to special monthly compensation (SMC) by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from January 1984 to April 1984, and on active duty from February 1986 to February 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and March 2010 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran requested a videoconference hearing in September 2013; again at his request, the hearing was rescheduled for March 2014.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

In July 2015, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.

The issues of service connection for bilateral hearing loss and an acquired psychiatric disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is necessary.


FINDINGS OF FACT

1.  At no time during the pendency of this claim has the Veteran had a left leg disability for VA purposes; further, there is no evidence that his complaints of left leg weakness and pain are disabilities separate and apart from his service-connected tibial nerve disability.   

2.  A left hip disability was first diagnosed many years after the Veteran's military service, and the most probative (meaning most competent and credible) evidence indicates a left hip disability is not related to any disease, injury, or event during his service, or to the Veteran's service-connected left ankle and/or tibial nerve disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a left leg disability is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  Service connection for a left hip disability is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran contends that his left leg and left hip disabilities are related to his service, or to his service-connected left ankle and/or tibial nerve disabilities.  His service treatment records are silent for any report, finding, treatment, or diagnosis relating to either.

His postservice treatment records include complaints of increasing neuralgic pain to his lower extremities with weakness and difficulty walking and general left leg pain.  See March 2009 and September 2010 VA treatment records.

A September 2009 VA examination failed to diagnose any left leg disability other than left tibial nerve damage related to the Veteran's failed jump during service.  (Service connection for left tibial nerve damage was granted in January 2010.)  With respect to left hip pain, the September 2009 VA examiner noted that the Veteran's hip numbness and pain is an intermittent issue and that the Veteran was asymptomatic, with no findings on examination.  However, based on his symptoms, the examiner suggested that the Veteran may be experiencing trochanteric bursitis but that there was "no plausible way to relate that to the jump injury of 1986 if it is indeed the case."

Pursuant to the Board's July 2015 remand, the RO attempted to schedule a VA examination to determine whether the Veteran has a left leg and/or left hip disability (to include trochanteric bursitis ) and whether such are related to his service and/or a service-connected disability.  However, the examinations were cancelled because the VA Medical Center (VAMC) was unable to contact him regarding his appointment by letter or by phone.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  There is no burden on the part of the VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Additionally, the December 2017 supplemental statement of the case (SSOC) denied the Veteran's claims of service connection and indicated that the Veteran failed to show for the examinations.  To date, neither the Veteran nor his representative have provided good cause for not responding to VA's attempts to contact him.  Accordingly, the Board will decide the case based on the evidence of record.  See 38 C.F.R. § 3.655.

The Board has carefully considered the Veteran's lay statements and finds that he is competent to discuss feelings of left leg/hip pain and weakness.  The Veteran, however, has not been shown to have medical training, and as such, cannot provide specific diagnoses or causes for these symptoms; questions of causation and specific diagnoses for these conditions are complex and require medical training.  As such, the Veteran is not qualified to opine that his symptoms represent a diagnosed left leg/hip disability.  

In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   Accordingly, because there is no indication in the record that the Veteran has been diagnosed with a left leg disability at any time during the course of this appeal, the claim of service connection for this condition must be denied.  To the extent that the Veteran has a diagnosis of a left hip disability, specifically trochanteric bursitis, the September 2009 VA examiner determined that this was not related to the Veteran's service.  The evidence of record does not provide any indication to the contrary.  Accordingly, service connection for a left hip disability is denied.


ORDER

Service connection for a left leg disability is denied.

Service connection for a left hip disability is denied.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Bilateral Hearing Loss

The July 2015 Board remand instructed the RO to obtain an addendum opinion from the author of the March 2010 VA audiological examination (or another appropriate medical professional if that examiner was not available).  Instead, the RO scheduled the Veteran for a new examination, which he did not attend.  On remand, the AOJ should obtain a medical opinion (without examination, as initially requested) to determine whether the Veteran's bilateral hearing loss is caused by or related to his reported noise exposure in service.



Acquired Psychiatric Disorder 

The Veteran reported that, while serving in Korea, he witnessed three of his buddies drown during a training exercise.  He also asserted that, while in Germany, he witnessed a Marine be electrocuted by an overhead electricity line after standing on a train car.  See February 2009 Veteran statement and February 2009 VA treatment record.  The Veteran also reported that his military trauma included "DMZ Korea shootings."  See February 2009 VA treatment record.  

The July 2015 Board remand instructed the AOJ to contact the Veteran to request additional evidence regarding his stressors, request the Joint Services Records Research Center (JSRRC) provide as much information as possible with respect to the reasonableness of the Veteran's reported service on or near the Korean DMZ, and then arrange for a VA psychiatric examination.  The Veteran failed to respond to the AOJ's request for additional information and, in September 2017, the AOJ issued a formal finding of insufficient information required to corroborate the Veteran's stressful events.  Contrary to the Board's remand, however, no VA examination was scheduled.

The Board further notes that, while the RO determined that there was insufficient information to corroborate the Veteran's reported stressful events, it appears to be a matter of public record that three U.S. soldiers drowned during a training exercise in Seoul, South Korea, in August 1986, as noted by the United Press International on August 7, 1986.  See, e.g., <http://articles.latimes.com/1986-08-07/news/mn-2044_1_training-exercise>.  Therefore, although it is still unclear whether the Veteran witnessed this event or its aftermath, the Board finds that there is sufficient evidence to conclude that the event in question occurred.

The Board also notes that the Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and depression, and that corroboration of the specific claimed stressors listed under 38 C.F.R. § 3.304(f) are not the only means to obtaining service connection.  Instead, the Veteran can prevail on a direct service connection claim for such disabilities if there is competent evidence of (1) medical evidence diagnosing PTSD/depression; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §  3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the Board finds that there is credible supporting evidence that the claimed in-service stressor occurred, the Board finds it necessary to schedule the Veteran for a VA examination to determine the nature and cause of his psychiatric disabilities.

SMC

The Veteran's SMC claim must be remanded as it is inextricably intertwined with his claims seeking service connection for bilateral hearing loss and a psychiatric disability, which are being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following:

1. The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for the disabilities on appeal (i.e., update to the present the records of his VA treatment for hearing loss and a psychiatric disability), to specifically include any records from Chillicothe and Cincinnati VAMCs.

2.  Then, the AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and a supplemental opinion regarding the cause of his bilateral hearing loss disability.  Based on a review of the Veteran's claims file, the audiologist should offer an opinion that responds to the following: 

What is the most likely cause for the Veteran's hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise trauma in service?  If not, please identify the causal factor(s) for the hearing loss considered more likely. 

The examiner is asked to address the Veteran's reports of exposure to noise during service.  The examiner is reminded that service connection for a current hearing disability is NOT PRECLUDED where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

3.  The AOJ should also arrange for a psychiatric examination of the Veteran to determine the nature and likely causes of his psychiatric disability.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each psychiatric disability entity shown.  Is it at least as likely as not (a 50% or better probability) that the Veteran has posttraumatic stress disorder (PTSD) (related to an alleged stressor event in service that is corroborated by credible supporting evidence)?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis. 

(b) Regarding each diagnosed psychiatric disability, to include PTSD and depressive disorder not otherwise specified, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

4. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


